Case 4:15-cr-00651 Document 55 Filed on 09/13/19 in TXSD_ Page 1 of 4

: United States Courts
IN THE UNITED STATES DISTRICT COURT Southern District of Texas
FOR THE SOUTHERN DISTRICT OF TEXAS FILED
CASE NO. 4:15-CR-00651-001. SEP 13 2913

. David J. Bradley, Clerk of Court

MARK DUESTERBERG MOTION

 

Defendant Filed Pursuant to

)
)
y ) 18 USC §3583(e)(2)
, and Rule 32.1(c)of
) the Federal Rules
)

UNITED STATES OF TCA of Criminal Procedure.

Resondant

 

Comes now defendant a Pro Se litigant who moves the Court for a reduction of
Supervise Release pursuant to 18 USC §3583(e)(2) and Rule 32.1(c) of the Federal

Rules of Criminal Procedure.

A defendant may move for modification or early termination of his term of
supervise release pursuant to 18 USC §3583(e) and Rule 32.1(c) of the Federal
Rules of criminal procedure.See - United States v. Hil1,597 Fed. Appx. 264 ,2015
US App,Lexis 4014, 2015 WL 1119604,at 1 (Sth Cir. 2015)(Per Curiam)."A district
court has authority to modify conditions of supervise release under 18 USC §3583
(e)(2)'at any time prior to the expiration or termination of the term of supervise

release'",

Defendant was sentenced to 10 years of imprisonment and 10 years of supervise

release.

(1)
Case 4:15-cr-00651 Document 55 Filed on 09/13/19 in TXSD_ Page 2 of 4

Supervise release consist of a minimum sentence of 3 years which in this case
should have applied due to the fact that the charging instrument was not a violent.

felony and there was no crime of violence involved in this case.

Defendant is requesting that the court reduce his term of supervise release to
5 years for the following reasons:

Defendant's supervise release of 10 years is in excess, eventhough it is the.
discretion of the Judge to increase a term of supervise release it is also the
discretion of’ the Judge to decrease a term of supervise release when there is no
circumstances to show or factors to prove as evidence that there has been a crime
of violence committed.Therefore,defendant request that his term of supervise

release be reduced to no more than 5 years.

The request for a reduced term ‘of: supervise release of 5 years is appropriate,

and warranted in this case.

_CONCLUSION

For the foregoing reasons defendant moves the court to grant his motion filed

in this case and grant any other relief that the court deems appropriate in the

Interest of Justice.

Respectfully Submitted,
Dated: 09/01/2019 S/ al,

(2)
Case 4:15-cr-00651 Document 55 Filed on 09/13/19 in TXSD_ Page 3 of 4

CERTIFICATE OF SERVICE

I Mark Duesterberg certify that I caused the following documents :
Motion filed pursuant to 18 USC §3583(e)(2) and Rule 32.1(c) of the Federal

Rules of Criminal Procedure.

To be filed electronically by the clerk of the court through the CM/ECF

system to the United States Attorney's Office in the Southern District of Texas.

Dated: 09/01/2019 Mie Submitted,
S/
s
t

‘
'

02920- A479
Mark Duesterberg

#02920-479

- FC! Williamsburg
P.O, Box 340
Salters, SC 29590
United States

wee eee ee ee ee

 

cok

aie

<>02920- 479
U § District Court
Clerk's Office
515 RUSK ST
Houston, TX 77002
United States

United States Courts
Southern District of Texas
FILED,

SEP 13 2019

David J. Bradley, Clerk of Court

 

Case 4:15-cr-00651 Document55 Filed on 09/13/19 in TXSD .Page 4 of 4—~

 

 
